IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ESTATE OF ANNIE PEARL WILLIS,             : No. 371 WAL 2014
DECEASED                                  :
                                          :
                                          : Petition for Allowance of Appeal from the
PETITION OF: LESLIE WILLIS                : Order of the Superior Court


                                      ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Application for Leave to

Amend the Petition for Allowance of Appeal, the Petition to Compel Transcripts, the

Petition for Leave to Respond to the Respondent's Answer, the Petition to Request a

Rule 1925(a) opinion, and the Petition for Allowance of Appeal are DENIED.